Exhibit 99 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form 10SB of Swinging Pig Productions, Inc, of our report dated May 23, 2007 on our audit of the financial statements of Swinging Pig Productions, Inc as of December 31, 2006 and 2005, and the related statements of operations, stockholders’ equity and cash flows through December 31, 2006 and 2005 and for the period then ended, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada December 10, 2007 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax (702)253-7501 E-23
